Case 1:19-cv-00578-JMS-RT Document 19 Filed 12/12/19 Pagelof4 PagelD#: 78

PAUL 8S. AOKI, 1286
Acting Corporation Counsel

ROBERT M. KOHN, 6291
NICOLETTE WINTER, 9588

Deputies Corporation Counsel

City and County of Honolulu

530 South King Street, Room 110
Honolulu, Hawai 96813

Tel. No.: (808) 768-5 129/(808) 768-5234
Facsimile: (808) 768-5105

Email: Robert.kohn@honolulu. gov/
nwinter@honolulu. gov

Attorneys for Defendants
CITY AND COUNTY OF HONOLULU

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF HAWAII

TODD YURKUTAKE and DAVID
KIKUKAWA,

Plaintifts,
VS.

CLARE E. CONNORS, in her Official
Capacity as the Attorney General of the
State of Hawaii and the CITY AND
COUNTY OF HONOLULU,

Defendants.

 

 

CIVIL NO. 19-00578 JMS-RT

DEFENDANT CITY AND
COUNTY OF HONOLULU’S
DEMAND FOR TRIAL BY JURY;
CERTIFICATE OF SERVICE

TRIAL: None.
Case 1:19-cv-00578-JMS-RT Document 19 Filed 12/12/19 Page2of4 PagelD#: 79

DEFENDANT CITY AND COUNTY OF
HONOLULU’S DEMAND FOR TRIAL BY JURY

Defendant CITY AND COUNTY OF HONOLULU hereby demands a trial
by jury of all issues herein triable of right by a jury.
DATED: Honolulu, Hawai, December 12, 2019.

PAUL 8S. AOKI
Acting Corporation Counsel

By /s/ Nicolette Winter
ROBERT M. KOHN
NICOLETTE WINTER
Deputies Corporation Counsel

 

Attorneys for Defendant
CITY AND COUNTY OF
HONOLULU
Case 1:19-cv-00578-JMS-RT Document 19 Filed 12/12/19 Page 3 of 4

PagelD #: 80

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF HAWAITI

TODD YURKUTAKE and DAVID
KIKUKAWA,

Plaintitfts,
VS.

CLARE E. CONNORS, in her Official
Capacity as the Attorney General of the
State of Hawaii and the CITY AND
COUNTY OF HONOLULU,

Defendants.

 

 

CIVIL NO. 19-00578 JMS-RT
CERTIFICATE OF SERVICE

[RE: DEFENDANT CITY AND
COUNTY OF HONOLULU’S
DEMAND FOR TRIAL BY JURY]

CERTIFICATE OF SERVICE [RE: DEFENDANT CITY AND COUNTY OF
HONOLULU’S DEMAND FOR TRIAL BY JURY]

 

l hereby certify that, on the date and by the methods of service noted below, a

true and correct copy of DEFENDANT CITY AND COUNTY OF HONOLULU’S

DEMAND FOR TRIAL BY JURY was served CM/ECE at their last known

addresses as shown below:

ALAN ALEXANDER BECK
Law Office of Alan Beck
2692 Harcourt Drive

San Diego, California 92123

Alan.alexander.beck@gmail.com
Case 1:19-cv-00578-JMS-RT Document 19 Filed 12/12/19 Page4of4 PagelD#: 81

STEPHEN D. STAMBOULIEH stephen@sdslaw.us
Stamboulich Law, PLLC

P.O. Box 4008

Madison, Massachusetts 39130

Attorneys for Plaintiffs
TODD YUKUTAKE and
DAVID KIKUKAWA

KENDALL J. MOSER, ESQ.
CARON M. INAGAKI, ESQ.
Department of the Attorney General
425 Queen Street

Honolulu, Hawaii 96813

Attorneys for Clare Connors, in her capacity as the
Attorney General of the State of Hawat‘1

DATED: Honolulu, Hawai, December 12, 2019.

PAUL S. AOKI
Acting Corporation Counsel

By /s/ Nicolette Winter
ROBERT M. KOHN
NICOLETTE WINTER
Deputies Corporation Counsel

 

Attorneys for Defendant
CITY AND COUNTY OF
HONOLULU
